Citation Nr: 0203152	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  95-12 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date, prior to December 20, 
1991, for a grant of service-connection for hearing loss of 
the left ear and tinnitus.

2.  Entitlement to an increased evaluation for residuals of a 
left foot injury, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

The current appeal arose from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The RO, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
foot injury, and an effective date, prior to December 20, 
1991, for a grant of service connection for tinnitus of the 
left ear and hearing loss of the left ear.

The veteran provided oral testimony before a Hearing Officer 
at the RO in August 1995, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that the representative at the Board has 
characterized the earlier effective date issue as entitlement 
to an effective date prior to December 20, 1991, for 
assignment of a compensable evaluation for tinnitus.  He has 
argued that the veteran in effect is requesting a compensable 
evaluation for tinnitus retroactive to the date following the 
day of his discharge from service.  

The representative has also raised the issue of clear and 
unmistakable error in prior RO adjudications.  




The Board notes that the issues of entitlement to an earlier 
effective date for assignment of a compensable evaluation for 
tinnitus, and clear and unmistakable error in prior RO rating 
decisions have been neither procedurally prepared nor 
certified for appellate review, and are accordingly referred 
to the RO for initial consideration and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  In July 1970 the RO denied entitlement to service 
connection for a hearing loss of the left ear and tinnitus. 
In January 1989 the RO determined that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a hearing loss of the 
left ear and tinnitus.

2.  On December 20, 1991 the RO reported receiving the 
veteran's claim of entitlement to service connection for 
hearing loss of the left ear and tinnitus.

3.  Based on the submission of new and material evidence 
consisting of medical opinions dated in 1992, 1993 and 1994 
in which competent medical specialists for the first time 
provided an etiologic nexus between the veteran's hearing 
loss of the left ear with tinnitus and the exposure to noise 
in service; the RO reopened the previously denied claim in 
May 1994 and granted service connection for a hearing loss of 
the left ear and tinnitus effective from December 20, 1991, 
date of receipt of the reopened claim.  

4.  There is no communication or medical record prior to 
December 20, 1991, which could be interpreted as a claim, 
either formal or informal, for entitlement to service-
connection for hearing loss of the left ear and tinnitus.




5.  The veteran's service-connected residuals of a left foot 
injury are manifested by 
a long history of ongoing symptoms of stiffness and pain, 
especially on prolonged walking, and tenderness to palpation 
with acute exacerbations that more nearly approximate 
moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date, prior 
to December 20, 1991, for the grant of entitlement to service 
connection for hearing loss of the left ear and tinnitus are 
not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

2.  The criteria for the assignment of an increased 
evaluation of 20 percent for residuals of a left foot injury 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are silent for evidence of a 
hearing loss of the left ear and tinnitus.  They show 
treatment for a left foot injury in October 1966.  A howitzer 
was lowered on the veteran's left foot.  A physical 
examination revealed edema over the base of the left 
metatarsal bones.  X-rays were negative for fracture.  
Impression was severe contusion versus ligamentous sprain.  
The left foot was casted for approximately one week.  At the 
time the cast was removed the wound was noted as healing 
nicely.  There was still some pain on walking.  

In July 1970 the RO was noted to have denied entitlement to 
service connection for a left ear disability including a 
hearing loss of the left ear and tinnitus.  It was noted that 
the service medical records failed to show evidence of 
infection, injury, hearing loss or complaint involving the 
left ear.  He filed a timely notice of disagreement (NOD).

In the statement of the case issued to the veteran in 
December 1970 it was noted that the service medical records 
were silent for hearing loss and tinnitus.  He did not 
perfect his appeal by filing a timely substantive appeal.

In November 1973 the RO determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for hearing loss of the left ear.  

In September 1977 the RO granted service-connection for the 
residuals of a left foot injury evaluated as noncompensable 
under Diagnostic Code 5284 from May 17, 1977.  

In January 1989 the RO determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for hearing loss of the left ear and 
tinnitus.  The veteran was notified of the decision and of 
his appellate rights.  He did not file an appeal.  

In January 1990 the RO granted an increased (compensable) 
evaluation of 10 percent for the residuals of a left foot 
injury under Diagnostic Code 5284 from April 24, 1989.  

On December 20, 1991 the veteran was noted by the RO to have 
filed a claim of entitlement to service connection for left 
ear hearing loss and tinnitus.  

Evidence submitted in support of the claim included copies of 
service medical records, a copy of an April 1970 audiology 
test showing hearing loss in the left ear, and VA medical 
records dating between 1988 and 1991

In February 1992 the RO determined that the duplicate service 
medical records and duplicate April 1970 audiology report as 
well as the VA medical records submitted were not considered 
new and material evidence as they did not provide a nexus 
between the veteran's ear disability and active service. 

Other evidence submitted consisted of a March 1992 statement 
from a VA physician showing that after his review of the 
veteran's service medical records and current audiology 
findings, it was his opinion that the veteran's left ear 
hearing loss was related to explosion noise in service.  

A February 1993 VA ear, nose and throat clinical record shows 
that a staff physician was of the opinion that the veteran's 
left ear hearing loss and tinnitus were related to noise 
exposure in service.  

An April 1993 private medical statement showed an examination 
of the veteran's feet in February of that year revealed no 
swelling or increase in temperature.  There was no 
discoloration.  Vascular status was excellent.  There was no 
significant deformity from the crush injury in service.  
Palpation revealed pain from the medial and lateral slip of 
the plantar fascia at the mid-arch level of the left foot.  
Pain also occurred with dorsiflexion and plantar flexion 
against resistance.  It appeared that the veteran was placing 
pressure on his heels and had strained the plantar fascia.  
It was noted that the orthotics provided the veteran through 
VA should not cause such problem, nor did they cause a 
problem after he started wearing them.  Assessment was 
myositis and fasciitis related to the injury inservice.  The 
examiner felt the left foot problem was permanent.  

An August 1993 VA podiatry examination report shows the 
veteran was unemployed and had not worked in years.  He 
reported sustaining a left foot injury in service when a 
howitzer was lowered from a helicopter onto his left foot.  
The left foot was crushed into the sand, but there was no 
fracture.  The foot was casted for one week, but no surgery 
was undertaken.  

It was noted that his symptoms for the last twenty seven 
years consisted of foot pain, particularly with prolonged 
walking and standing.  It was noted that he wore inserts and 
took medications for pain.  

On objective examination the left foot was of normal 
configuration.  There was no tenderness on the plantar 
surface, on the dorsal surface or under the metatarsal heads.  
Peripheral pulses were intact.  Sensory examination was 
intact.  Motor function was good.  An x-ray of the left foot 
revealed no evidence of fracture or degenerative change.  

In October 1993 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  The issue discussed pertained to the claim of 
entitlement to service connection for hearing loss of the 
left ear and tinnitus on a new and material basis.   

A January 1994 VA ear, nose and throat examination report 
shows that the examiner opined that the likely etiology of 
the veteran's left ear hearing loss and tinnitus was his 
exposure to acoustic trauma in service.

Other evidence submitted in support of his claims of service 
connection for a left ear hearing loss and tinnitus consisted 
of copies of audiograms dated in 1975, 1977, 1992, and 1993 
showing left ear hearing loss.  An undated document pertained 
to acoustic reflex testing.  

In May 1994 a VA hearing officer determined that the recent 
medical opinions relating the veteran's left ear hearing loss 
and tinnitus to exposure to noise in service constituted new 
and material evidence to reopen such claims.  Service 
connection was granted for hearing loss of the left ear and 
tinnitus based on the medical opinions providing a nexus 
between the veteran's ear problems first demonstrated in 
April 1970 and active duty. 

In May 1994 the RO granted entitlement to service connection 
for hearing loss of the left ear and tinnitus based on the 
submission of new and material evidence.  

The effective date of the grant of service-connection was 
December 20, 1991, the date of receipt of the reopened claim.  
The veteran was notified that benefits were payable from the 
first of the month following his reopened claim date, January 
1, 1992.  (The RO rating decision of May 1, 1995 upheld 
December 20, 1991 as the effective date based on receipt of a 
reopened claim) 

The veteran filed a notice of disagreement in May 1994 
claiming entitlement to an effective date earlier than 
December 20, 1991 for the grant of service-connection for 
left ear hearing loss and tinnitus.  

In support of his claim he submitted duplicate audiology 
reports in May 1995 of suspicious origin and construction 
pertaining to left ear hearing acuity tests undertaken 
between January 1966 and January 1994.  The document is 
absent any authentication or certification by an identified 
medical examiner or recognized facility.  It is apparent that 
all of the handwritten hearing acuity entries were made by 
one author.  A left ear hearing loss was first noted in 1970.  

In August 1995 the veteran attended a hearing before a 
hearing officer at the RO on the present issues in appellate 
status.  The hearing transcript is on file.  The veteran 
noted that his left foot disability had worsened over the 
years and was manifested by pain on top of the foot, the 
bottom of the foot, Achilles tendon area and area of the 
toes.  He reported wearing a tennis shoe with an appliance 
insert including orthotic shoe inserts, and a canvas bracing 
insert issued to him by VA in 1993.  He noted getting a 
nagging type foot pain after walking three or four blocks.  
He claimed that service connection should be granted for 
hearing loss of the left ear and tinnitus from a time in May 
1970 when he first filed his claim for compensation benefits.  

A March 1996 VA foot examination report shows the veteran 
reported injuring his left foot in service during 1967 which 
continued to bother him.  He related a nerve problem to a 
postservice injury in 1980.  On examination the left foot and 
ankle range of motion was intact and symmetrical with the 
right foot.  

No tenderness on range of motion was noted.  On squeezing the 
metatarsal area or the heel there was no tenderness.  On 
stretching the toe flexors and toe extensors there was no 
evidence of pain.  Strength in the left ankle was described 
as "ok."

A January 2000 VA foot examination report shows the veteran 
was unemployed and on nonservice-connected pension.  His 
claims file was reviewed by the examiner.  The veteran 
reported having injured his left foot in service.  He 
reported that a cannon was dropped on his left foot.  A cast 
was in place for approximately two weeks.  At that time he 
was unable to tie his boots due to the swelling.  He had a 
limp.  No crutches were provided.  He claimed that the foot 
never healed correctly because the cast was removed earlier 
than it should have been.  

He currently complained of nagging left foot pain especially 
on extended walking or standing.  He also complained of left 
foot give-away.  He was able to walk three to four blocks 
before the constant stocking feeling with extreme pain 
developed.  It was noted that he was being followed by a VA 
podiatrist.  He was provided orthotics for his shoes which he 
claimed did not help.  He denied any surgeries.  He reported 
taking medication for foot pain.

On current physical examination deep tendon reflexes were two 
plus and equal of patellar and Achilles.  The left and right 
lower extremity measurements were essentially equal.  Left 
foot flexion was 25 degrees, extension was 30 degrees, 
adduction was 28 degrees, and abduction was 30 degrees.  
Pulses were equal bilaterally.  He was able to wiggle his 
toes and feel sensation.  He reported decreased sensation of 
feeling in the left foot, toes and lower leg compared to the 
right.  

The toenails were long and intact, without clubbing 
bilaterally.  The large toe was with mild hallux valgus, 
bilaterally.  He was able to heel walk without problems.  He 
was described as unable or not trying to walk on his toes.  
He stated it was due to pain.  He walked on the lateral sides 
of his feet bilaterally.  The feet were without increased 
bony areas on palpation compared to the right.  

A scar was noted on the left dorsal foot.  The scar was 
nontender, nondepressed, nonadherent and nondeforming.  An x-
ray of the left foot revealed no evidence of recent fracture, 
dislocation or any other bony abnormality or degenerative 
joint disease.  Impression was negative left foot.  

Impression reported on the January 2000 VA examination was 
left foot neuralgia with pain but no loss of range of motion 
or radiation of pain.  Limited ability to walk without 
constant pain and symptoms.  Limited ability to stand, 
according to history because of the left foot pain, status 
post crush injury.  

A February 2000 VA clinical record shows the veteran 
complained of numbness in the 1st and 2nd digits of the left 
foot within the past week.  He denied any recent trauma.  He 
reported a remote left foot injury in service.  A physical 
examination revealed decreased sensation to placement of 
touch at the distal lower extremities.  Impression was 
peripheral neuropathy. 

An October 2000 VA podiatry examination report shows the 
veteran was unemployed.  He received health care at the 
Oakland VA.  He complained of left foot numbness and pain.  
He related his left foot symptoms to a crush injury in 
service.  He stated that there were no broken bones, but the 
left foot was casted for ten days.  He stated that starting 
approximately six months earlier he had begun experiencing 
loss of sensation at the left great toe.  He noted that 
starting the last four months he had severe pain with weight 
bearing.  He noted that the severity of the pain varied from 
a baseline of 4 to a severity of 10/10.  He stated that 
sometimes he was pain free, but was unable to quantify how 
frequently and how intermittently the pain was.  He stated 
that he was unable to walk longer that 15 minutes before he 
needed to sit down because of pain.  

It was noted that he had medication for pain but could not 
quantify how often he took the pain medication.  He had 
orthotics and sometimes used a cane.  On objective 
examination the veteran walked with an antalgic gait.  He 
carried a cane but did not use it.  
Range of motion of the feet bilaterally revealed 20 degrees 
of dorsiflexion, 40 degrees of plantar flexion, 20 degrees 
eversion, 20 degrees inversion, 10 degrees abduction and 10 
degrees adduction.  Deep tendon reflexes were one plus 
bilaterally to knees and ankles.  Sensation was intact and 
equal bilaterally to the L4, L5 and S1 distribution as 
checked at the proximal portion of the foot.  There was an 
inability to discriminate sharp from dull in the plantar and 
dorsal aspects of the left great toe.  

The nail beds were well adhered.  There was no onychomycosis, 
valgus, bunions or hammertoes.  There were no claw toes, 
corns or calluses.  The feet were described as warm and dry 
without edema.  Capillary refill was less than two seconds.  
The arches were normal.  A very slight pes valgus was noted.  
A superficial scar was noted at the dorsum of the left foot 
between the first and second tarsals at the mid shaft region.  
The scar was nondepressed, nontender, nonadherent and 
nondisfiguring.  Diagnoses were history of trauma of the left 
foot; arthralgia of the left foot and deep peroneal 
neuropathy of the left foot manifested by left great toe 
sensory loss.

The examiner essentially commented that the veteran's 
condition would interfere with his ability to secure and 
maintain employment requiring him on a regular basis to stand 
more than 15 minutes or walk more than 3 blocks at a time.

An October 2000 VA audiology examination report shows that 
the most likely etiology of the veteran's constant tinnitus 
was due to excessive exposure to noise in service, the same 
as his hearing loss.  


Criteria 

Prior unappealed decisions of the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.   38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  
The effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later. 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2001).  "Date of Receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155 (2001).

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2001).

38 C.F.R. § 3.157(a)(2001) provides, in pertinent part, that 
a report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of § 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (2001).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2001).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (2001).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2001).  
When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section.) 38 C.F.R. § 3.157 (3) (2001).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities. VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described, emphasizing limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1 (2001).  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. 
§ 4.7 (2001).





Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The use of disabilities for which service connection is not 
in effect is to be avoided in rating disability from service-
connected disorders.  38 C.F.R. § 4.14.

An evaluation of the level of disability of a joint must 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service- connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).
Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information, 
and medical evidence necessary to substantiate the claims.  
He was provided with the laws and regulations pertaining to 
the issues on appeal.  


The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  These records 
include the veteran's service medical records as well as post 
service VA and private clinical data including reports of 
special VA podiatry examinations in January 2000 and October 
2000.  

In August 1995 the veteran testified at a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  The evidence of record provides an adequate basis for 
addressing the merits of the veteran's claims. 

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case would be superfluous and serve no 
useful purpose.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Entitlement to an effective date, prior to December 20, 1991, 
for the grant of service connection for hearing loss of the 
left ear and tinnitus.

In July 1970 the RO denied entitlement to service connection 
for a hearing loss of the left ear and tinnitus.  In January 
1989 the RO determined that no new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for hearing loss of the left ear and tinnitus.

On December 20, 1991 the RO reported receiving the veteran's 
reopened claim of entitlement to service connection for 
hearing loss of the left ear and tinnitus.

Based on the submission of new and material evidence 
consisting of medical opinions dated in 1992, 1993 and 1994 
in which competent medical specialists for the first time 
provided an etiologic nexus between the veteran's hearing 
loss of the left ear with tinnitus and the exposure to noise 
in service; the RO reopened the previously denied claim in 
May 1994, and granted service connection for hearing loss of 
the left ear and tinnitus effective from December 20, 1991, 
date of receipt of the reopened claim.  

There is no communication or medical record prior to December 
20, 1991, which could be interpreted as a claim, either 
formal or informal, for entitlement to service-connection for 
hearing loss of the left ear and tinnitus.

The Board notes that the effective date of compensation based 
on new and material evidence received after a final 
disallowance, is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Based upon the evidence of record, the Board finds there is 
no basis in law or fact whereby the veteran may be granted an 
effective date earlier than December 20, 1991, for grants of 
service connection for hearing loss of the left ear and 
tinnitus.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective. 
38 C.F.R. § 3.31 (2001).

In this case, the preponderance of the evidence is against 
the claim of entitlement to an effective date prior to 
December 20, 1991, for a grant of service connection for a 
hearing loss of the left ear and tinnitus.  See Gilbert, 
supra


Entitlement to an increased evaluation for residuals of a 
left foot injury.

The residuals of a left foot injury are best rated under 
Diagnostic Code 5284, other foot injuries.  38 C.F.R. § 
4.17a.  A 10 percent rating is assigned when disability from 
a foot injury is moderate.  When disability from a foot 
injury is moderately severe, a 20 percent rating is awarded.  
The Board notes that none of the other diagnostic codes used 
for evaluating foot disorders provides a more suitable 
analogy for evaluating the veteran's disability.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In addition, to the extent a disability rated under 
Diagnostic Code 5284 involves limitation of motion, the Board 
must also consider any additional functional loss the veteran 
may have sustained.  See VAOPGCPREC 9-98 (the medical nature 
of the particular disability determines whether the 
diagnostic code is predicated on loss of range of motion).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse. 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

A review of the record establishes that the veteran's 
service-connected residuals of a left foot injury are 
manifested by a long history of ongoing symptoms of stiffness 
and pain, especially on prolonged walking with pain on 
manipulation and acute exacerbations.  The Board notes that 
he takes medication for pain when needed.  He wears foot 
appliances issued to him by VA.  He appears to have limited 
ability to walk without constant pain.  Sometimes he uses a 
cane.  The evidence reveals subjective and objective evidence 
of pain of the left foot more nearly approximating moderately 
severe disability warranting the assignment of a 20 percent 
evaluation.  See 38 C.F.R. §  §§ 4.40, 4.45, 4.59 and the 
holding in DeLuca.

The evidence fails to demonstrate left foot disability 
warranting the maximum schedular rating of 30 percent under 
Diagnostic Code 5284 based on severe foot disability.  
The Board notes that range of motion studies of the left foot 
and lower extremity deep tendon reflexes have been equal, and 
x-rays of the left foot have been negative.

The Board notes that service connection is not in effect for 
a coexisting deep peroneal neuropathy of the left foot and 
may not be considered in determining entitlement to an 
increased rating for service connected residuals of a left 
foot injury.  See 38 C.F.R. § 4.14.

While an apparent residual superficial scar was noted in the 
left foot area it was described as nondepressed, nontender, 
nonadherent and non disfiguring.  The Board notes that a 
separate 10 percent disability evaluation is not warranted 
for the scar on the veteran's left foot.  See 38 C.F.R. 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001) (superficial 
scars which are poorly nourished, with repeated ulcerations; 
tender and painful on objective demonstration; or which limit 
the function of the body part which they affect warrant a 
separate 10 percent evaluation).  The criteria for a separate 
compensable rating for a left foot scar have not been met.  

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, but did not grant an 
increased evaluation on this basis.


In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. 3.321(b)(1).

The Board finds that an evaluation greater than 20 percent on 
an extraschedular basis pursuant to 38 C.F.R. 3.321(b)(1) 
(2001) is not appropriate.

The disability at issue has not rendered the veteran's 
clinical picture unusual or exceptional in nature, has not 
markedly interfered with employment, and has not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to a rating greater than 20 
percent for residuals of a left foot injury on an 
extraschedular basis.

Importantly, the Board points out that the evidence shows 
that the veteran has other physical and psychiatric problems 
especially his service-connected PTSD that significantly 
interfere with his employability status.  Specifically, a 
TDIU rating is in effect primarily due to service-connected 
PTSD.  

Overall, the current schedular criteria adequately compensate 
the veteran for residuals of a left foot injury.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an effective date, prior to December 20, 1991, 
for the grant of service-connection for hearing loss of the 
left ear and tinnitus, is denied.

Entitlement to an increased evaluation of 20 percent for 
residuals of a left foot injury is granted, subject to 
applicable criteria governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

